Citation Nr: 0703470	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  00-06 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include coronary artery disease, hypertension, 
hyperlipidemia, and aortic insufficiency, including as 
secondary to service-connected rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a March 2003 rating determination, by the above Regional 
Office (RO).


FINDING OF FACT

Coronary artery disease, hypertension, hyperlipidemia and 
aortic insufficiency were not manifested in service or for 
many years thereafter, and are not shown by competent 
evidence to be related to any in-service disease or injury or 
any service-connected disability.


CONCLUSION OF LAW

Coronary artery disease, hypertension, hyperlipidemia and 
aortic insufficiency were not incurred in service, and are 
not proximately due to or the result of the veteran's 
service-connected rheumatic heart disease.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  If, however, VCAA notice is provided after 
the initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006). 

Prior to the initial RO adjudication of the claim, VA 
satisfied the duty to notify by means of a letter dated in 
November 2001.  The veteran was told of the requirements to 
establish a successful claim, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  The timing and content of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

More recently, in the SOC dated in March 2006, he was 
provided with an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.

It appears that all obtainable evidence identified by the 
veteran relative to the veteran's claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  He has also been afforded a VA 
examination and medical opinions have been obtained.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  As a general matter, service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As pertinent in the present case, service connection may be 
granted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  The Board notes that 38 C.F.R. 
§ 3.310, the regulation which governs claims for secondary 
service connection, has been amended recently.  The intended 
effect of this amendment is to conform VA regulations to the 
Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) 
(to be codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service medical records (SMRs) show that the veteran was 
treated for rheumatic fever.  He was carefully observed on 
the ward for 22 weeks during which time he followed a program 
of gradual increased activity.  Examination revealed evidence 
of cardiac damage as shown by grade I cardiac enlargement and 
an organic apical systolic cardiac murmur.  These records are 
completely silent for complaints, treatment, findings or 
diagnosis of coronary artery disease, hypertension, 
hyperlipidemia, or aortic insufficiency.  

A rating decision of August 1945 granted service connection 
for residuals of rheumatic fever, rated as 100 percent 
disabling from August 1945, with a future VA examination 
scheduled.  Following a VA cardiac examination in February 
1946, which showed a soft blowing murmur, a normal heart and 
lungs on chest X-ray, and a normal electrocardiogram (EKG), a 
rating decision of February 1946 reduced the evaluation for 
service-connected residuals of rheumatic fever from 100 to 30 
percent disabling, effective in April 1946.  

Following a VA cardiovascular examination in August 1948, 
with findings of normal blood pressure, a normal chest X-ray, 
and a normal EKG, with diagnosis of history of rheumatic 
heart disease, a rating decision of August 1948 reduced the 
evaluation for service-connected residuals of rheumatic fever 
from 30 to 10 percent disabling, effective in October 1948.  

After VA cardiovascular examination in October 1950, with 
findings of normal blood pressure, a normal chest X-ray, and 
a normal EKG, with diagnosis of history of rheumatic with 
residual heart disease, a rating decision of October 1950 
confirmed and continued the 10 percent rating for service-
connected residuals of rheumatic fever.  

Following a VA cardiovascular examination in August 1953, 
which disclosed that the veteran's heart was not enlarged, 
heart tones were of good quality and regular, no murmurs were 
heard, X-rays and an EKG were normal, exercise tolerance was 
good, without decompensation, and that there were no clinical 
findings of residuals of rheumatic fever, a rating decision 
of September 1953 reduced the rating for that disorder to a 
noncompensable evaluation.  The record shows that the 
veteran's service-connected residuals of rheumatic fever have 
been assigned a noncompensable rating at all times 
thereafter.

An October 1970 VA examination report showed a diagnosis of 
rheumatic heart disease with no residuals found.  Additional 
VA and private treatment records include a November 1977 EKG 
report which was normal, treadmill stress testing was 
negative, without chest pain, cardiac arrhythmia, or 
diagnostic ST segment depression.  In April 1981 a chest X-
ray revealed that the heart was normal in size and outline, 
with no change since 1977. 

There are essentially no other pertinent clinical records 
associated with the claims file until the 1990s, when the 
veteran began fairly regular treatment for cardiovascular 
complaints.  Hospital summaries from a private medical 
facility showed that he was admitted in July 1993 with 
complaints of unstable angina pectoris, he underwent a left 
heart catheterization with selected coronary arteriography.  
With continued complaints of anginal pain, coronary 
angioplasties were repeated three times.  He was subsequently 
readmitted for consultation and evaluation in August 1993, 
with findings of obesity, elevated cholesterol of 233, 
unstable angina pectoris, and moderately severe single vessel 
stenosis in the mid left anterior descending artery.  The 
veteran underwent a coronary artery bypass graft to the left 
anterior descending artery.  The diagnoses were 
atherosclerotic coronary artery disease; status post left 
internal mammary artery bypass graft to left anterior 
descending artery; status post prior percutaneous 
transluminal coronary angioplasty of the left anterior 
descending artery with 80 percent restenosis secondary to 
coronary dissection and with subsequent unstable angina; and 
hypercholesterolemia.

In February 1995, Ray E. Westermeyer, M.D. noted that there 
was no strict connection between the veteran's coronary 
artery disease and rheumatic heart disease.

On VA examination in June 1995, the examiner noted the 
veteran's history of rheumatic fever with an increase in size 
of the left atrium, suggesting a possible mitral valve lesion 
and a 1/6 systolic ejection murmur at the left upper sternal 
border.  The examiner also referred to post-service 
cardiovascular examinations between 1948 and 1950 which 
showed a soft systolic murmur, but later examinations were 
felt to be without murmurs or other evidence of cardiac 
pathology.  The veteran reported that he has had chronically 
decreased exercise tolerance since service discharge, 
although in 1987 he demonstrated good exercise tolerance with 
a duration of 12 minutes and chest-rays were normal.  His 
symptoms continued relatively unchanged until the last three 
years or so when he began to develop exercise-induced chest 
pain and tightness.  Following evaluation, the VA examiner 
concluded the veteran had a history of rheumatic fever felt 
to include rheumatic heart disease.  However, his recent 
cardiac problems appeared to be related to coronary artery 
disease rather than any rheumatic valvular disease.  

A report of VA cardiovascular examination, conducted in 
December 1997, cited the veteran's history of coronary 
angioplasty which showed no evidence of valve disease.  
Seated blood pressure was 119/109, and cardiac rhythm was 
regular and with good tone, and without murmurs, rubs, or 
gallops.  A chest X-ray revealed no evidence of acute 
cardiopulmonary disease, and heart size appeared normal, with 
no interval change since 1995.  An echocardiogram disclosed 
that the left atrium was mildly dilated, while the left 
ventricle, right ventricle and right atrium were normal in 
size.  There was mild to moderate aortic insufficiency, mild 
mitral valve regurgitation, but no evidence of stenosis.  The 
assessment included coronary artery disease, chest pain, 
angioplasty times two with symptoms of ischemic 
cardiomyopathy, untreated hypertension, and history of 
rheumatic fever with no residuals of rheumatic valvular 
disease noted on examination.

The remaining records show continued evaluation for 
complaints of exertional chest pain, relieved with rest or 
nitroglycerine.  A December 1997 echocardiogram disclosed 
normal left ventricular functioning, positive left 
ventricular hypertrophy, mild to moderate aortic 
regurgitation, mild mitral regurgitation, and trace pulmonary 
regurgitation.  A September 1999 echocardiogram disclosed 
thickened aortic leaves; mild to moderate aortic 
insufficiency; trace tricuspid regurgitation, normal left 
ventricular wall thickness at the upper limits of normal, 
normal left ventricular systolic function, and diffuse aortic 
sclerosis, identified as a nonspecific finding.

A report of VA cardiovascular examination in October 2000, 
cited the veteran's history of coronary artery disease and 
mild aortic insufficiency, and noted that the examiner had 
been asked to review the echocardiograms of 1997 and 1999, 
and to determine whether the claimant has any residuals of 
rheumatic valvular disease.  The examiner noted his review of 
the complete records indicated that the veteran's aortic 
valve was mildly thickened, with normal motion, in 1997, 
resulting in no loss of motion and only mild to moderate 
insufficiency, while the mitral valve at that time was found 
to be normal in structure and motion, with no mitral 
stenosis.  A repeat echocardiogram in 1999 again indicated 
mild to moderate aortic insufficiency with mildly thickened 
aortic valve leaflets and a normal mitral valve.  

The examiner noted that echocardiogram evidence of rheumatic 
valve disease consists of evidence of mitral valve leaflet 
abnormalities and often fusion and scarring of the aortic 
leaflets, which are not present on the cited echocardiograms.  
He further related that, while rheumatic disease could not be 
ruled out, the echocardiograms of 1997 and 1999 were 
inconsistent with a diagnosis of rheumatic valvular disease; 
and that the aortic valve appearance and motion, as well as 
the aortic valve insufficiency, appeared unchanged between 
1997 and 1999.  In summary, he stated that his review of the 
evidence did not indicate aortic insufficiency consistent 
with rheumatic valve disease.

In May 2001, the veteran offered testimony at a travel Board 
hearing.  He testified as to his medical history, including 
while on active duty, and expressed the belief that all of 
his cardiac problems were the result of his service-connected 
residuals of rheumatic heart disease.  He stated that on his 
most recent VA cardiac examination, the examiner did not 
relate his cardiac problems to his service-connected 
residuals of rheumatic heart disease and that, in fact, no 
physician had ever related his cardiac problems to his 
service-connected residuals of rheumatic heart disease. 

A report of VA cardiology examination, conducted in December 
2002, cited the examiner's review of the complete medical 
records.  The examiner noted that he had been asked to 
express an opinion as to whether any currently diagnosed 
cardiovascular disease is a residual of rheumatic fever shown 
in service, and whether any currently diagnosed 
cardiovascular disease is due to or the result of the 
service-connected rheumatic heart disease.  He stated that, 
based upon his review of the entire medical record, the 
veteran had a mild aortic valve disease without clear 
evidence of rheumatic valve disease.  However, aortic valve 
disease "could possibly" be related to rheumatic heart 
disease.  The veteran had normal left ventricular size and 
mild aortic valve disease, with no evidence that such would 
cause impairment.  Further, the veteran's mild aortic 
regurgitation "could possibly" be rheumatic in nature, but 
it is "not typical," and there was no evidence of 
hemodynamic compromise or congestive heart failure, and the 
left ventricle was normal.  The VA examiner concluded that 
there was no clear evidence of rheumatic heart disease.

The veteran was hospitalized at a private facility in October 
2002.  He was diagnosed as having weakness, probably from 
cardiomyopathy; arteriosclerotic heart disease with stable 
angina; and history of valvular heart disease.  Dr. 
Westermeyer stated that he was suspicious that the veteran 
had significant coronary ischemia and probably cardiomyopathy 
secondary to old injury and to chronic atherosclerotic heart 
disease.

VA outpatient treatment records in January 2003 show that the 
claimant was quite hopeful that the VA cardiology examiner 
could have "unequivocally" stated that his mild to moderate 
aortic insufficiency had been caused by rheumatic fever, but 
that this was not possible.  The examiner further stated that 
isolated aortic valve disease is unusual for rheumatic fever; 
and that the typical valvular disorder is mitral 
regurgitation with later mitral calcification and subsequent 
mitral stenosis.  The examiner explained that if the veteran 
were to have his aortic valve replaced and the aortic valve 
had recognizable Aschoff's nodules, then this would be 
pathognomonic for rheumatic valvulitis, but finding those 
nodules would be quite unlikely even if valvulitis were from 
rheumatic fever, and aortic valve replacement was not 
indicated at this time based upon clinical criteria.

In February 2003, a VA cardiology fellow reviewed the 
veteran's claims folder.  The examiner had been asked to list 
all currently diagnosed cardiovascular diseases, which were 
identified as coronary artery disease, hypertension, 
hyperlipidemia, and mild to moderate aortic insufficiency, 
and to state whether any of those conditions were residuals 
of the service-connected rheumatic heart disease.  The 
examiner stated that there was no evidence to support that 
the listed cardiovascular diseases were the result of 
service-connected rheumatic heart disease or that these 
current disorders were residuals of the rheumatic fever the 
veteran had in service.  The examiner further stated that his 
review of the clinical records disclosed no physical evidence 
of residual manifestations of rheumatic heart disease.  He 
explained that the veteran had isolated aortic insufficiency 
without EKG changes consistent with rheumatic heart disease 
as a cause and that, in fact, the aortic insufficiency, along 
with aortic sclerosis, was consistent with chronic changes 
due to hypertension and aging.  He concluded that in his 
opinion, the aortic insufficiency was not likely related to 
rheumatic heart disease.

The Board has carefully reviewed the evidence of record, 
paying closest attention to the evidence pertinent to the 
existence of any cardiovascular disease that may be 
associated with rheumatic fever during the veteran's active 
service or at any point in time.  Initially, the Board points 
out that it is unclear whether or not hyperlipidemia 
constitutes a current disability for which service connection 
may be granted.  In any event, while post-service medical 
evidence shows complaints and treatment for coronary artery 
disease, hypertension, hyperlipidemia and aortic 
insufficiency since the early to mid-1990s, it fails to 
indicate that these conditions are related to the veteran's 
active service or to his service-connected rheumatic heart 
disease.  

The service medical records are negative for findings of 
coronary artery disease, hypertension, hyperlipidemia or 
aortic insufficiency.  Further, the veteran was provided 
multiple examinations between 1946 and 1990, none of which 
revealed any evidence of these conditions.  There was no 
evidence of coronary artery disease, hypertension, 
hyperlipidemia or aortic insufficiency during service or 
within one year after the veteran's separation from service.  
See 38 U.S.C.A. §§  1112, 1137.  Later treatment records do 
show that in 1993 the veteran was seen for a number of 
ailments, including coronary artery disease, hypertension, 
hyperlipidemia and aortic insufficiency.  

In sum, the VA examiner in June 1995 stated that the 
veteran's recent cardiac problems appeared to be related to 
coronary artery disease rather than any rheumatic valvular 
disease.  In December 1997, a VA examiner diagnosed coronary 
artery disease, chest pain, angioplasty times two with 
symptoms of ischemic cardiomyopathy, untreated hypertension, 
and history of rheumatic fever with no residuals of rheumatic 
valvular disease noted on examination.  In October 2000, a VA 
examiner stated that his review of the evidence indicated 
aortic insufficiency not consistent with rheumatic valve 
disease.  These opinions weigh heavily against the veteran's 
claim.

The VA examiner in December 2002 stated that aortic valve 
disease "could possibly" be related to rheumatic heart 
disease and that the veteran's mild aortic regurgitation 
"could possibly" be rheumatic in nature, but it is "not 
typical."  To any extent that this examiner related the 
veteran's aortic valve disease to his rheumatic heart 
disease, the phrasing of the opinion is speculative and it is 
not found to be persuasive.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006).  In any event, 
the examiner appeared to ultimately conclude that the veteran 
had no clear evidence of rheumatic heart disease.     

The VA examiner in February 2003 specifically concluded that 
the veteran's cardiovascular disorders were not residuals of 
rheumatic fever and were not a result of his service-
connected rheumatic heart disease.  This opinion was 
definitive, based upon review of the claims folder, and 
supported by rationale.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The February 2003 opinion is also 
consistent with a statement made by another cardiology fellow 
in January 2003, i.e., that isolated aortic valve disease is 
unusual for rheumatic fever.  The Board therefore assigns 
much probative weight to this opinion.

The Board is aware of the statement by Dr. Westermeyer that 
he was suspicious that the veteran had significant coronary 
ischemia and probably cardiomyopathy secondary to "old 
injury" and to chronic atherosclerotic heart disease.  The 
meaning of "old injury" is unclear.  Regardless, the 
opinion of the February 2003 VA examiner carries more weight, 
as again, it was definitive, based upon review of the claims 
folder, and supported by rationale.

The veteran has continued to assert that his rheumatic heart 
disease has lead to the development of other cardiovascular 
disorders.  The Board does not doubt the sincerity of his 
belief in this claimed causal connection.  However, as he is 
not a medical expert, he is not qualified to express an 
opinion regarding medical causation.  As it is the province 
of trained health care professionals to enter conclusions, 
which require medical expertise, such as opinions as to 
diagnosis and causation, Jones v. Brown, 7 Vet. App. 134, 137 
(1994), the veteran's lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

A reasonable doubt does not exist regarding the veteran's 
claim.  There is not an approximate balance of evidence.  
There is evidence not favorable to the claim that is of more 
probative value than the favorable evidence, and it is not 
error for the Board to favor certain evidence.  The weight to 
be accorded the medical evidence must be determined by the 
quality of it and not by quantity.  For the reasons stated, 
the Board finds, as fact that the veteran's coronary artery 
disease, hypertension, hyperlipidemia, and aortic 
insufficiency were not manifested in service or for many 
years thereafter, and are not related to any in-service 
disease or injury or any service-connected disability.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Service connection for coronary artery disease, hypertension, 
hyperlipidemia, and aortic insufficiency, including as 
secondary to rheumatic heart disease, is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


